DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 04/20/2022.

By the amendment, claim 1 is amended and claims 9-15 are canceled. Claims 1-8 are pending and have been considered below.

Response to Arguments
The cancellation of claims 9-15 has rendered moot the rejections of the Non-Final Rejection of 01/20/2022: the rejections under 35 USC 101 of claims 9-15, the rejections under 35 USC 112(b) of claims 10-15, and the rejections under 35 USC 102(b) of claims 9-15 by Delorme.

Applicant argues (Remarks page 5) that the replacement drawings place the application in condition for allowance. The Examiner notes that the replacement drawings of 04/20/2022 raise new objections as presented below.

Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant argues, regarding the 35 USC 102 rejections of claims 1-8 by Delorme, that Delorme neither discloses nor suggests providing a combined system that is connected to the security system hardware and a specific health monitoring application in conjunction with server management hardware health and diagnostics nor discloses or suggests providing a user interface within the security system hardware that displays health information and actionable events relating to both the security system hardware and server management hardware. The Examiner respectfully disagrees.
As shown in the updated rejection of at least claim 1 below, Delorme does disclose a combined system (Fig. 1A, Fig. 5) that integrates security system hardware and specific health monitoring applications (¶23-26: power management and building management monitoring systems) in conjunction with the server management hardware health and diagnostics (¶23, ¶27: combined with the server management hardware, Fig. 5) and displays this information in a configured UI within the system hardware having actionable events (Fig. 6-10, Fig. 12-14). The argument is not persuasive. 


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement drawings of 04/20/2022 appear to be referencing a different invention that what was originally disclosed. The replacement sheets 1-361 are drawn to a client app for rendering data in a converted image display  while the original disclose drawing Figures 1-11 were drawn to a health monitoring application providing a security hardware user interface. Details of replacement sheets 1-361 are not present in the specification (such as  vapix and .bmp) and likewise details of the specification are not present in references Fig. 1-11 (such as iDRAC, XML in Fig 2-6). That is, the drawings are objected to under 37 CFR 1.83(a) because they fail to show the information of replacement sheets 16-361.
Further, the Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delorme. (US 2012/0131217, previously presented).

Regarding claim 1, Delorme discloses the system (¶6) comprising: security system hardware (¶25: security systems 118); server management hardware (¶23: data center including a server logically related to white space management 114); a combined system connected to the security system hardware and a specific health monitoring application in conjunction with server management hardware health and diagnostics (¶23-26: various components of the combined system  having security system hardware and health monitoring applications in conjunction with the server health and diagnostics are connected including security hardware and health monitoring app, Fig. 1A, ¶43: the combined diagnostic hardware and software, Fig. 5) and configured to provide a user interface within the security system hardware (Fig. 6-10, Fig 12-14) that displays health information and actionable events relating to both the security system hardware and server management hardware (¶51, Fig. 11, ¶55: actionable gadgets to respond to events).
  
Regarding claim 2, Delorme discloses the system as recited in claim 1, wherein the combined system comprises a plugin with regard to a server management system which comprises the server management hardware (¶29: application interface gadgets enabling portal services).  

Regarding claim 3, Delorme discloses the system as recited in claim 1, wherein the security system hardware comprises access hardware (¶25: security hardware includes access systems).  

Regarding claim 4, Delorme discloses the system as recited in claim 1, wherein the security system hardware comprises video hardware (¶25: security hardware includes video systems).  

Regarding claim 5, Delorme discloses the system as recited in claim 1, wherein the server management hardware comprises at least one server (¶23: white space management of server in a data center).  

Regarding claim 6, Delorme discloses the system as recited in claim 1, wherein the user interface is configured to allow a user to take action with regard to one or more items being monitored by the system (¶44: GUI widgets, ¶45-49: XML formatted data having various examples of action objects, Fig. 6-10).  

Regarding claim 7, Delorme discloses the system as recited in claim 1, wherein the user interface is configured to allow a user to selectively hide and show data relating to at least one of storage, a network, power, memory, a CPU, and cooling (¶52-54: user selectively downloads gadgets for display data, thereby choosing which data to show and which to hide by not showing, ¶29: software gadgets incorporated by reference).  

Regarding claim 8, Delorme discloses the system as recited in claim 1, wherein the user interface is configured to allow a user to selectively hide and show data relating to both the security system hardware and server management hardware (¶52-54: user selectively downloads gadgets for display data, thereby choosing which data to show and which to hide by not showing, further ¶29: software gadgets incorporated by reference exhibit known user actions such as edit, copy, duplicate, delete, move, rearrange).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179